       Case 5:18-cv-01117-JKP-ESC Document 59 Filed 04/17/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


PATRICIA SLACK, INDIVIDUALLY                      §
AND AS THE SURVIVING MOTHER                       §
OF CHARLES ROUNDTREE, JR.;                        §                 SA-18-CV-01117-JKP
TAYLOR SINGLETON, BERNICE                         §
ROUNDTREE, AS REPRESENTATIVE                      §
OF THE ESTATE OF CHARLES                          §
ROUNDTREE, JR., AND THE                           §
STATUTORY BENEFICIARIES, K.W.,                    §
THE SURVIVING SON OF CHARLES                      §
ROUNDTREE, JR., AND THROUGH HIS                   §
NEXT FRIEND, DIAJHANAE                            §
WILLIAMS, TAYLOR SINGLETON                        §
AND DAVANTE SNOWDEN;                              §
                                                  §
                   Plaintiffs,                    §
                                                  §
vs.                                               §
                                                  §
CITY OF SAN ANTONIO, TEXAS,                       §
STEVE CASANOVA, SAN ANTONIO                       §
POLICE OFFICER;                                   §
                                                  §
                   Defendants.                    §

                        FOURTH AMENDED SCHEDULING ORDER

       Before the Court in the above-styled cause of action is the parties’ Joint Motion to Extend

Deadlines in the Scheduling Order [#58] due to the COVID-19 Pandemic. The Court will grant

the motion.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Extend Deadlines in

the Scheduling Order [#58] is GRANTED.

       IT IS FURTHER ORDERED that this Amended Scheduling Order is issued to control

the remaining course of this case:

       1. All parties asserting claims for relief shall file their designation of potential witnesses,

testifying experts, and proposed exhibits and shall serve on all parties, but not file, the materials


                                                 1
       Case 5:18-cv-01117-JKP-ESC Document 59 Filed 04/17/20 Page 2 of 3




required by Fed. R. Civ. P. 26(a)(2)(B) by August 18, 2020. Parties resisting claims for relief

shall file their designation of potential witnesses, testifying experts, and proposed exhibits and

shall serve on all parties, but not file, the materials required by Fed. R. Civ. P. 26(a)(2)(B) by

September 16, 2020. All designations of rebuttal experts shall be designated within 15 days of

receipt of the report of the opposing expert.

        2. An objection to the reliability of an expert’s proposed testimony under Federal Rule of

Evidence 702 shall be made by motion, specifically stating the basis for the objection and

identifying the objectionable testimony, within 30 days of receipt of the written report of the

expert’s proposed testimony, or within 30 days of the expert’s deposition, if a deposition is

taken, whichever is later.

        3. The parties shall complete all discovery on or before October 19, 2020. Counsel may

by agreement continue discovery beyond the deadline, but there will be no intervention by the

Court except in extraordinary circumstances, and no trial setting will be vacated because of

information obtained in post-deadline discovery.

        4. All dispositive motions as defined in Local Rule CV-7(c) shall be filed no later than

November 17, 2020. Dispositive motions as and responses to dispositive motions shall be

limited to 20 pages in length. Replies, if any, shall be limited to 10 pages in length in accordance

with Local Rule CV-7(f).

        5. The trial date will be determined at a later date by the Court. The parties shall consult

Local Rule CV-16(e)-(g) regarding matters to be filed in advance of trial. At the time the trial

date is set, the Court will also set the deadline for the filing of matters in advance of trial.




                                                   2
Case 5:18-cv-01117-JKP-ESC Document 59 Filed 04/17/20 Page 3 of 3




IT IS SO ORDERED.

SIGNED this 17th day of April, 2020.




                                   ELIZABETH S. ("BETSY") CHESTNEY
                                   UNITED STATES MAGISTRATE JUDGE




                                       3
